Citation Nr: 0318098	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  01-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating action of the RO that 
denied service connection for diabetes mellitus.  The veteran 
was sent notice of this decision in July 2000.  A notice of 
disagreement was received in August 2000.  A statement of the 
case was issued in August 2000.  A substantive appeal was 
received from the veteran in July 2001. 

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board notes that the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also finds that additional development of the claim 
is warranted.  In this regard, the Board notes that the VCAA 
requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 38 
U.S.C.A § 5103A(a),(b) (West 2002).

In this case, further efforts to obtain specific medical 
treatment records should be undertaken.  In the December 2001 
hearing, the veteran referred to VA treatment for diabetes. 
It does not appear that any attempt was made to obtain those 
records.  VA medical records are considered constructively of 
record.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Significantly, 
moreover, under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either the records are 
received or notification that further efforts to obtain such 
records would be futile is provided.  See 38 C.F.R. 
§ 3.159(c)(1) (2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the record all outstanding records of 
medical evaluation of and/or treatment for 
the veteran's diabetes mellitus from the 
VA Medical Center in Chicago.  Obtain all 
clinical records since service.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development, to include 
affording the veteran a VA examination, 
if necessary, required by the VCAA has 
been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim of entitlement to 
service connection for diabetes mellitus 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of legal authority codifying 
or implementing the VCAA, and clear 
reasons and bases for the RO's 
determinations) and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





 

